DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 4,146,663 to Ikeda in view of US Pub. No. 2004/0063366 to Nakayama, as evidenced by “Estimating the Diameter of Industrial Sewing Thread and Yarn” to Shippee.
Regarding claims 1-20, Ikeda teaches a composite fabric useful as a substratum for artificial leather, comprising at least one non-woven fabric (Ikeda, Abstract).  Ikeda teaches that the non-woven fabric comprises extremely fine individual fibers having an average cross-sectional diameter of from 0.1 to 6.0 microns (Id., column 3 line 41 to column 4 line 25).  Ikeda teaches that the extremely fine fibers are preferably polyethylene terephthalate fibers (Id., column 6 lines 50-60).  Ikeda teaches that the composite fabric is impregnated with an elastic polymer (Id., column 7 lines 8-18).  Ikeda teaches that the composite fabric can be converted into 
Regarding the claimed non-woven microfibrous component being made from bi-component fibers of the “sea-island” type, as set forth above, Ikeda teaches that the non-woven fabric comprises extremely fine individual fibers having an average cross-sectional diameter of from 0.1 to 6.0 microns.  Additionally, the manner in which the microfibrous component is made is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicants to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicants intend to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicants should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding the claimed tassel, Ikeda teaches that the composite fabric has a good chalk mark-forming property, wherein the piles in the pile layer have a relatively small length of 0.05 to 0.5 mm (Ikeda, column 15 lines 27-32).  Note that the piles are within the scope of the claimed tassel on the surface, as the lengths set forth in Ikeda are equivalent to 50-500 microns.  Additionally, it should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather product of Ikeda, and adjusting and varying the length of the tassel or piles, such as within the claimed ranges, as Ikeda establishes the suitability of lengths within the claimed ranges based on the totality of the teachings of Ikeda, to successfully practice the invention of Ikeda.
Ikeda does not appear to teach the claimed amounts of carbon black. However, Nakayama teaches a substantially similar suede artificial leather comprising an entangled body comprising a superfine fiber having a fineness of 0.2 dtex or less and an elastomeric polymer, wherein the artificial leather acquires excellent color fastness to light and color development in a wide range of colors (Nakayama, Abstract).  Nakayama teaches that the entangled body contains at least one pigment, such as carbon black having an average particle size of 0.01 to 0.3 µm in an amount of 0 to 8% by mass (Id., paragraph 0021), and that the elastomeric polymer contains at least one pigment, such as carbon black having an average particle size of 0.05 to 0.6 µm in an see for example Id., paragraphs 0039-0053, 0074-0086, 0110-0122).  Nakayama teaches that the superfine fibers may be polyethylene terephthalate fibers (Id., paragraphs 0054-0056).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather fabric of Ikeda, and including carbon black in the nonwoven and the elastic polymer in amounts, such as in the claimed amounts and the claimed overall amount, to result in a desired color, such as dark gray, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product having excellent color development and color fastness to light, and a wide range of colors from brilliant color to achromatic color and from light color to deep color with little color mottle suitable for the intended application.
Regarding the claimed color shade, as set forth above, the prior art combination teaches that the color can range, including dark gray.  Additionally, regarding the claimed light fastness of the color measured as claimed, as set forth above, the prior art combination teaches a substantially similar structure and composition as claimed, including overlapping amounts of carbon black in each of the nonwoven and the elastomeric polymer.  Examiner is of the opinion 
Alternatively, regarding the claimed color shade, light fastness and color shade characterized by a value of “L”, the prior art combination teaches a substantially similar structure and composition as claimed.  Therefore, the claimed properties are deemed naturally flow from the structure in the prior art combination. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Alternatively, the prior art combination establishes the manner in which to adjust and vary the color, and establishes the desirability of color fastness.  Therefore, in the event it is shown that the claimed properties are not taught or do not naturally flow from the teachings of the prior art combination, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather product of the prior art combination, and adjusting and varying the color shade and light fastness such that the product comprises properties within the claimed ranges, as it is within the level of ordinary skill to determine a suitable color shade and color or light fastness based on the desired aesthetics and applications, and based on the totality of the teachings of the prior art.
Regarding claim 8, Ikeda teaches that it is preferable that the composite fabric be impregnated with 20 to 70%, more preferably 25 to 45%, of a rubber-like elastic polymer, such as a polyurethane.  Additionally, Nakayama teaches that the mass ratio of the elastomeric 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather fabric of Ikeda, and adjusting and varying the amounts of the elastomeric polymer and nonwoven, such as within the claimed ratio, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product having amounts of polymer and nonwoven known in the art to predictably result in the desired properties, such as color development, color fastness to rubbing, abrasion resistance, color, suede feeling, and mechanical properties, suitable for the intended application.
Regarding claim 9, Ikeda teaches that the fibers are preferably polyethylene terephthalate fibers having a cross-sectional diameter of from 0.1 to 6.0 microns. Additionally, polyethylene terephthalate is ordinarily known in the art as having a density of 1.38 g/cm3, as established by Shippee (see Shippee page 3).  Therefore, the fibers of Ikeda would have a linear density within the claimed range, as a diameter of 6.0 microns would result in a linear density of 0.039 dtex. Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, Nakayama teaches that the average fineness is preferably 0.001 to 0.1 dtex because the colors and color developments of the pigmented fibers and pigmented elastomeric 
It would have been obvious to one of ordinary skill in the art before the invention was made to form the artificial leather fabric of Ikeda, and adjusting and varying the linear density of the fibers, such as within the claimed range, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product comprising a fineness known in the art to predictably result in well-balanced colors and color development in addition to the desired suede feeling and surface touch.
Regarding claims 14 and 15, Ikeda teaches the inclusion of a rubber-like elastic polymer, such as a polyurethane.  Ikeda does not appear to teach the specifically claimed polyurethane.  However, Nakayama teaches that the polyurethane constitutes polyether polyols including polyhexamethylene adipate diol and polycaprolactone diol, and polycarbonate polyols such as polyhexamethylene carbonate diol, wherein it is preferred to combine two or more polyols in combination to obtain an artificial leather product having excellent color fastness to light an excellent resistance to yellowing (Nakayama, paragraph 0090).  Nakayama teaches that the polyurethane is derived from a diisocyanate compound, such as tolylene diisocyanate (Id., paragraph 0087).
It would have been obvious to one of ordinary skill in the art before the invention was made to form the artificial leather fabric of Ikeda, wherein the polyurethane comprises a polyether and polyol and diisocyanate compound, such as the claimed constituents, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product comprising a polyurethane known in the art to predictably result in an artificial leather product having excellent color fastness to light an excellent resistance to yellowing.
In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 18, the prior art combination teaches that the carbon black in the nonwoven fabric has an average particle size of 0.01 to 0.3 µm and that carbon black in the elastomeric polymer has an average particle size of 0.05 to 0.6 µm.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda in view of Nakayama, as evidenced by “Estimating the Diameter of Industrial Sewing Thread and Yarn” to Shippee, and USPN 4,368,227 to Setsuie.
Regarding claim 21, the teachings of the prior art combination set forth above are incorporated here.  The prior art combination teaches entangling extremely fine fibers in the fibrous web to randomly entangle with each other and also to allow a portion of the extremely fine fibers to penetrate into the woven or knitted fabric and entangle with a portion of the fibers in the woven or knitted fabric (Ikeda, Abstract), followed by impregnating with an elastic polymer. The fine fibers of the prior art combination are within the scope of the claimed non-woven microfibrous component.  The prior art combination teaches that the composite fabric has high resistances to breakage and abrasion, and a high dimensional stability (Id., column 3 lines 36-40).  However, the prior art combination does not appear to teach the artificial leather consisting of the non-woven microfibrous component and elastomeric matrix.
Setsuie teaches a substantially similar suede-like sheet material characterized by being formed of a base cloth and ultrafine fibers, the fibers being entangled with each other and covering at least one surface of the base cloth, the base cloth and fibers being substantially integrated with each other (Setsuie, Abstract), and impregnated with an elastic polymer (Id., column 6 lines 28-38).  Setsuie teaches that a knitted fabric, woven fabric or nonwoven fabric which has a stabilized structure is used for the base cloth (Id., column 2 lines 13-18, column 3 lines 16-34).  Setsuie teaches that the base cloth is made of such known fibers as polyester fibers 
It would have been obvious to one of ordinary skill in the art before the invention was made to form the artificial leather fabric of the prior art combination, and substituting the woven or knitted fabric of Ikeda with the nonwoven polyester base cloth, as taught by Setsuie, motivated by the desire of forming a conventional artificial leather product comprising a structure known in the art to be functionally equivalent and predictably suitable for artificial leather products.  Note that since each of the fine fibers of the fibrous web and the nonwoven base cloth are the same polyester fibers which are entangled, the composite fabric of the prior art combination would consist of the nonwoven microfibers and elastomeric matrix.

Response to Arguments
Applicants’ arguments filed February 24, 2021, have been fully considered but they are not persuasive. Applicants argue that Ikeda does not teach or suggest a microfibrous component that is prepared from a binding polymer that forms a microfiber/binder system of the “sea-island” type.  Examiner respectfully disagrees.  As set forth above, Ikeda teaches that the non-woven fabric comprises extremely fine individual fibers having an average cross-sectional diameter of from 0.1 to 6.0 microns.  Additionally, the manner in which the microfibrous component is made is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/Primary Examiner, Art Unit 1786